SCOTT, P. J.
I can find no evidence of negligence on the part of the defendant. There is no evidence that the conductor gave any signal to stop or in any way communicated to the driver the plaintiff’s desire to alight, or that the driver slowed up to permit him to do so. The case is even stronger against the plaintiff than Armstrong v. Met. St. Ry. Co., 36 App. Div. 525, 55 N. Y. Supp. 498, which it much resembles. The judgment should be reversed, and a new trial granted, with costs to appellant to abide the event. All concur.